Citation Nr: 0312190	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-07 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for impairment of sphincter 
control. 


REPRESENTATION

Appellant represented by:	George L. Seay, Jr., Attorney 
at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to April 
1946.  He also had periods of inactive duty while in the 
Reserves.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied entitlement to service 
connection for impairment of sphincter control.      


FINDINGS OF FACT

1.  The medical evidence shows that the veteran does not 
currently have impairment of sphincter control.     

2.  The veteran's symptom of frequent bowel movements is a 
symptom of the service-connected ulcerative colitis.    


CONCLUSION OF LAW

Impairment of sphincter control was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran's service medical records are associated with the 
claims folder.  Pertinent VA treatment records have been 
obtained and associated with the claims folder.  The veteran 
was afforded VA examinations in May 1997, April 2001 and 
September 2002.  He and his representative have been provided 
with a statement of the case and supplemental statements of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claim, and essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  In a May 2002 letter and in an August 2002 letter, 
the RO notified the veteran of the evidence needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  This letter gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  There is no identified evidence that 
has not been accounted for and the veteran's representative 
has been given the opportunity to submit written argument.  
The VA notified the appellant and the appellant's 
representative of the information and any medical or lay 
evidence, not previously submitted, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). 

Secondary service connection shall be awarded when a 
disability is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Factual Background

A May 1997 VA examination report indicates that the veteran 
reported having rectal involvement of the ulcerative colitis 
causing intermittent bleeding.  The veteran indicated that he 
did not have soiling incontinence but he had loose stools 
secondary to not having a colon.  He had a frequency of 
bathroom episodes approximately four to six per day including 
two per night.  Examination revealed increased sphincter 
tone, otherwise normal.  The examiner noted that the 
ulcerative colitis appeared to have been controlled with 
surgery primarily although there does appear to be some 
rectal involvement with this currently.  

In an October 1998 statement, Dr. G.G. stated that the 
veteran had a history of ulcerative colitis requiring colon 
removal.   

A May 2000 VA examination report indicates that the veteran 
took Lomotil four times a day to control his stool frequency 
and urgency.  The veteran reported having six to eight stools 
a day which were very watery with occasional streaks of 
blood.  He complained of fecal urgency and once he has the 
feeling of urgency, he has 15 to 20 minutes to reach a 
bathroom or he will soil himself.  The veteran reported that 
he does not usually wear a pad.  The impression was history 
of ulcerative colitis status post colectomy with the major 
problem being fecal urgency.  The examiner noted that he had 
minimal signs directly related to the ulcerative colitis and 
the veteran's major problems were post-surgical.      

An April 2001 VA examination report reveals that the veteran 
had ulcerative colitis status post "cholecystectomy" (sic) 
[probably a transcription error; should be colectomy) in 1969 
and he had an ileocecal anastomosis.  The veteran reported 
that he had twelve to fifteen bowel movements a day.  The 
bowel movements were usually watery and soft.  The veteran 
reported that when he was on long car trips or when he was 
going to be away from a restroom, he wore various types of 
pads or even diapers when necessary.  He reported that he did 
not experience any true incontinence, but rather fecal 
urgency.  He has had rare episodes of fecal discharge over 
the years with several episodes over the last thirty years.  
Examination revealed an extremely tight anal sphincter.  The 
impression was colitis thirty-one years status post a total 
colectomy, ileocecal anastomosis and fecal urgency but no 
fecal incontinence.  The examiner noted that he did not see 
evidence of impairment of the sphincter control as a separate 
entity. 

A September 2002 VA examination report indicates that the 
veteran reported having bowel movements six to twenty times a 
day.  He reported that he soils himself and he wore pads.    

Analysis

The veteran contends that he has impairment of sphincter 
control which was caused by the service-connected ulcerative 
colitis.  The veteran asserts that he has impairment of 
sphincter control as a residual of a total colectomy and 
ilium rectal junction which was due to the service-connected 
ulcerative colitis.  He contends that service connection for 
impairment of sphincter control is warranted.   

Service medical records do not reflect any findings of 
impairment of the sphincter control.  Examination reports 
dated in October 1942, November 1943, May 1945, August 1945, 
March 1946, January 1949, August 1950, January 1951, April 
1951, and March 1957 indicate that examination of the rectum 
and anus was normal.  No defects or abnormalities were noted.  

There is no medical evidence that the veteran currently has 
impairment of sphincter control.  The private medical records 
associated with the claims folder do not reflect diagnosis or 
findings of impairment of sphincter control.  The VA 
examination reports do not reflects findings of impairment of 
sphincter control.  In fact, the medical evidence shows that 
the veteran doe not have impairment of sphincter control.  
The May 1997 VA examination report indicates that the veteran 
had increased sphincter tone, otherwise normal.  The April 
2001 VA examination report indicates that the veteran had 
extremely tight anal sphincter.  The examiner stated that he 
did not see evidence of impairment of sphincter control as a 
separate entity.   

The veteran's own implied assertions that he currently has 
impairment of sphincter control are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  Although 
the veteran is competent to testify as to his symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  The medical evidence of 
record does not reflect findings or diagnosis of impairment 
of sphincter control.    

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty..."  38 U.S.C.A. 
§ 1110, 1131 (West 1991).  In the veteran's case, the medical 
evidence shows that the veteran does not currently have 
impairment of sphincter control.     

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau v. Derwinski, 2 Vet App 
141 (1992).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court of Appeals for Veterans Claims (Court) noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).  As the Court has held, the regulatory 
definition of "disability" is the "...impairment of earning 
capacity resulting from such diseases or injuries and their 
residual conditions..."  38 C.F.R. § 4.1 (2000); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.

The medical evidence shows that the veteran has fecal urgency 
or "rectal involvement" due to the colectomy and ulcerative 
colitis.  The May 1997 VA examination report indicates that 
the veteran had ulcerative colitis which appears to be 
controlled, although the veteran appeared to have rectal 
involvement consisting of fecal urgency and loose stools.  
The May 2000 VA examination report indicates that the veteran 
had ulcerative colitis status post a colectomy with fecal 
urgency.  The symptoms of fecal urgency are contemplated in 
the rating criteria for the service-connected ulcerative 
colitis.  The veteran is currently receiving a 30 percent 
disability evaluation for the ulcerative colitis under 
Diagnostic Code 7323.  See 38 C.F.R. § 4.114, Diagnostic Code 
7323.  The veteran's episodes of fecal urgency and frequent 
bowel movements are rated as "frequent episodes" of 
ulcerative colitis under 38 C.F.R. § 4.114, Diagnostic Code 
7323.  

The medical evidence shows that the veteran does not 
currently have a rectal disability which is separate and 
distinct from the service-connected ulcerative colitis.  
Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
38 C.F.R. § 4.14 (2002); see Esteban v. Brown, 6 Vet. App. 
259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.  The Court has stated 
that, "implicit within [the language of 38 U.S.C.A. § 1155] 
is the concept that the rating schedule may not be employed 
as a vehicle for compensating a claimant twice (or more) for 
the same symptomatology; such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  In 
the present case, the veteran is already being compensated 
for the symptoms of fecal urgency under Diagnostic Code 7323.  
Thus, service connection for fecal urgency, as a separate 
disability, is prohibited because the veteran would be 
overcompensated for that symptoms.    

After consideration of all the evidence, the Board finds that 
the veteran does not have impairment of sphincter control.  
The preponderance of the evidence is against the claim for 
service connection for impairment of sphincter control, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim for service connection for impairment of 
sphincter control, the benefit of the doubt doctrine is not 
for application with regard to this claim.  VCAA; Gilbert, 
1 Vet. App. 49.


ORDER

Entitlement to service connection for impairment of sphincter 
control is denied.  



____________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

